Dear Mr. Swiniarski:
Your opinion request of April 27, 1992 has been referred to me for reply. In your request you state that the Joint Commission on Accreditation of Healthcare Organizations has cited your hospital for a lack of documentation of discussion and actions on reports from the Safety Committee and Quality Assurance Committee of your hospital board.  You state that the reasons for this lack of documentation is your hesitancy to make some portions of the discussions and reports a public record.  You ask whether Act 322 of the 1984 Regular Legislative Session would allow you to move both the Safety Committee and the Quality Assurance Committee Reports to your executive session.
The public meetings law and the public records law of the State of Louisiana apply to all public entities.  These statutory provisions must be complied with unless there is a specific exclusion for certain matters to be heard in executive session.
The applicable provisions of Act 322 of 1984 which you reference in your letter are contained at R.S. 46:1073.  This provision does contain a very limited exception to the open meetings law and the public records law.  This provision states:
     "Section 1073.  Market Strategies and Strategic Planning A.  In addition to the powers and duties otherwise provided and notwithstanding any law to the contrary, a hospital service district may develop marketing strategies for its existing hospital health services or any hospital health service to be provided in the future and may develop strategic plans for the development of any future hospital health service or facility.
     B.  Notwithstanding the provisions of R.S. 42:4.1 et seq.  or any other law to the contrary, a hospital service district commission may hold an Executive Session for the discussion and development of marketing strategies and strategic plans.
     C.  Notwithstanding the provisions of R.S. 44:1 et seq. or any other law to the contrary, any marketing strategy or strategic plan of a hospital service district commission and the facility owned or operated by the district shall not be public record and shall be confidential but shall be subject to court subpoena."
Pursuant to the definition section of this part, "market strategies" means any plan, strategy or device developed or intended to promote, sell, or offer to sell any hospital health service.
The term "strategic plans" means any plan, strategy, or device developed or intended to construct, operate, maintain a health facility or engage in providing, promoting, or selling a hospital health service.
Accordingly, it is the opinion of this office that the West Calcasieu Cameron Hospital Board may go into executive session to discuss market strategies and strategic planning as defined in R.S. 46:1072.  However, from the information contained in your opinion request, I am unable to determine whether the information discussed by the Safety Committee or Quality Assurance Committee of the Board would fall within the definitions of market strategies or strategic plans.
If you have any further questions, please advise.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: TOMMY D. TEAGUE Assistant Attorney General
RPI:TDT:fdh